Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This action is issued in response to amendment filed 3/4/2022.
	Claims 1-3, 5-9,11-15, and 17-18 were amended. Claims 4, 10, 16 were canceled. No Claims were added.
	Claims 1-3, 5-9,11-15, and 17-18 are pending.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose all limitations recited in claim 1 filed 3/4/2022.
Examiner agree to consider the amendment when filed formally. However, the filed amendment mainly incorporating the limitations of canceled claims 4, 10, and 16, where the canceled claims were rejected in the final office action dated 1/11/2022.
Applicant argues the applied art fail to disclose “rendering … a display of a first knowledge graph … having a plurality of nodes and an edge indicating a relationship between elements, represented by the … nodes”.
Examiner disagrees. Chai disclose the step of displaying a first knowledge graph as shown in Fig. 5, and Fig. 6, which corresponds to plurality of nodes and an edge indicating a relationship between elements as further described in Para. 0044-0049.
Applicant argues the applied art fail to disclose “rendering, using a knowledge display template, a display of a first knowledge graph”.
Examiner disagrees. The argued “knowledge display graph” as defined in the Para. 0027 of the instant application as “A knowledge display template can be a data structure that indicates the display format or structure for a custom knowledge graph (hereinafter, "knowledge graph") based on a determined intent and set of factors for a query. Each knowledge display template in the set of knowledge display templates can cause the display or rendering of a different type of knowledge graph using on a given result set. A first knowledge display template, for example, based on a query having a determined intent of "file search" and having a "place" and "person" as important factors can be used to generate a knowledge graph having people (e.g., names, images of people, or other avatar representing a person) and specific locations (e.g., a conference room where a was created) as nodes” which is a data structure to display the data base on the intent such as place or person. Chai disclose a knowledge graph template which display data based on the intent such as name as shown in Fig. 6, wherein 624 corresponds to “person” as further described among other portion of the applied art in Para. 0049, and 0050. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9,11-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al. (Chai hereinafter) US Patent Application Publication No. 20160063106 filed Aug. 8, 2012 and published March 3, 2016.

Regarding Claims 1, 7, and 13, Chai disclose a method comprising: 
receiving a natural language query at an information system (Fig. 3, the query “romance films” entered at GUI interface corresponds to receiving, Chai), the natural language query indicating an intent (Fig. 3, the intent is indicated under the explore, for example, the intent maybe to explore related books (308) or related collections 316, Chai) and at least a first factor and a second factor (the factors are the individual query words. Specifically, “Romance” is the first factor and “Films” is the second factor, Chai); 
retrieving a set of candidate information from the information system based on the natural language query, the set of candidate information having a type determined by the intent (FIG 8, step 802. The query obtains a set of initial results, based on the input of the intent and the first and second factors, Chai); 
selecting a knowledge display template from a set of knowledge display templates using the intent, the first factor and the second factor (FIGS 6-7, give examples of potential knowledge display templates that are pre-established. These can be selected for comparison to the search query information, Chai); and 
receiving a set of training sentences to train a classification model, wherein: the training sentences comprise training data for a machine learning model; and 
the training sentences indicate different ways of querying the information system (Para. 0049, wherein the data organized in a knowledge graph as entity nodes, relationship between the nodes corresponds to training data, Fig. 3, wherein the “explore” step 304, provide different ways of searching such as 308, 314 which corresponds to different way of querying the information, the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, the lower number of results presented corresponds to reduce the number of candidate information Chai); 
generating the classification model using the training sentences (Para. 0062, wherein the entity type related to a data corresponds to classification as shown in Fig. 6, Para. 0062-0064, wherein step 602 is connected to class male step 606, birthdate 616 which corresponds to generating a classification model using the training sentences, Chai); and 
using the model to select the knowledge display template from the set of knowledge display templates based on the intent, the first factor and the second factor (Fig. 6, Para. 0049, wherein the method of organizing data based in the entity type, corresponds to display a set of knowledge template, and (Para. 0026, wherein the displayed one or more results to the user interface, the search result includes a link to a webpage corresponds to display template based on the intent, Chai); and 
rendering, using the knowledge display template (FIG 8, step 808, the result is to produce a new knowledge graph from the utilized display templates. Also see Para 0074, line 3), a display of a first knowledge graph comprising the set of candidate information, the first knowledge graph having a plurality of nodes and an edge (Fig, 6, Para. 0058-0063, Chai) indicating a relationship between elements, represented by the plurality of nodes (Fig. 6, Chai) of the set of candidate information based on the first factor and the second factor (a knowledge graph indicates relationships between entities. In the case of the knowledge graph produced in step 808, the relationships will be between entity results produced by the search terms (i.e. the first and second factors and the intent).
Also,
Claim 7, recites one or more computing nodes having a memory and a processor; and a computer readable storage medium of the one or more computing nodes having program instructions embodied therewith (Fig. 1, Chai).
Claim 13, recites a computer program product, the computer program product including a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium (Para. 0005, Chai).
	Regarding Claims 2, 8, and 14, Chai disclose a method further comprising: 
generating, based on the relationship, a question associated with the first factor and the second factor to reduce a number of the elements in the set of candidate information (Fig. 3, wherein based on the “Romance Films” the “Explore” step 306 generates a question such as “Actor” step 308, “Director” step 314, as further described in Para. 0035, since the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, Chai); 
reducing the number of the elements in the set of candidate information based on a response to the question to generate a reduced set of candidate information (Para. 0035, Fig. 3, wherein the search “Romance Films” produce 2354 results as shown in step 302, and the selection of the question generated from the drop-down selection 304, produce based on the selection less number of results as shown in step 306, 308, and 314, the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, the lower number of results presented corresponds to reduce the number of candidate information, Chai); and 
rendering, using the knowledge display template, a second knowledge graph (Para. 0029, Chai), comprising the reduced set of candidate information, the second knowledge graph indicating a relationship between the reduced number of the elements in the reduced set of candidate information based the first factor and the second factor (Para. 0030, wherein the knowledge based indicates the relationship between the search results related to the search query, such as “author” corresponds to reducing the number of candidates, Chai).
Regarding Claims 3, 9, and 15, Chai disclose a method further comprising: 
providing the reduced set of candidate information to satisfy the natural language query (Fig. 3, wherein the step of selecting using the “explore” 304, will reduce the search result from the “Romance Films” which is a natural language query total results “2354” and after the making the selection bring it down to lower number to “487”, as further described in Para. 0034-35, wherein the displayed result based on the user selection of “Romance Films” the search may determine that the user desires movies of “Romance” which is some of the “Romance Films” Chai).
Regarding Claims 5, 11, and 17, Chai disclose a method wherein the first factor and the second factor are named entities in the first knowledge graph (Para. 0049, wherein for example “George Washington” corresponds to the first factor, and “President” corresponds to the second factor”, Chai).
Regarding Claims 6, 12, and 18, Chai disclose a method further comprising determining the intent, the first factor and the second factor using a natural language classifier and set of natural language processing algorithms (the intent is indicated under the explore, for example, the intent maybe to explore related books (308) or related collections 316, Chai).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Overell et al. 20110307435 relates to knowledge representation systems which include a knowledge base in which knowledge is represented in a structured, machine-readable format that encodes meaning. Techniques for extracting structured knowledge from unstructured text and for determining the reliability of such extracted knowledge  
Marantz et al. 20150269176 relates to query processing system (QPS) is described herein for assisting a user in refining an input query. In one implementation, the QPS interprets the user's input query using a collection or rule modules, associated with respective query-detection grammars, and by making reference to a structured knowledge base. Based on this analysis, the QPS may then generate and present a set of synthetic query suggestions, each providing a suggestion regarding how the user may refine his or her query. 
Tunstall-Pedoe 20090192968 relates to knowledge representation systems which include a knowledge base in which knowledge is represented in a structured, machine-readable format that encodes meaning.  
Green 7849439 related to application-generic sequence diagram generator driven by a non-proprietary language

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 25, 2022